ROBERTS, J.,
dissenting opinion.
I disagree with the majority opinion which modifies the Decree of Dissolution to a substantial degree by increasing the husband’s judgment and lien on the Virginia residence from $5,000 to $35,000.
*253The majority fails to take into consideration other factors in the distribution of property.
1. While wife is awarded one-half husband’s monthly pension, wife will pay taxes on her share and husband will deduct one-half his yearly pension for income tax purposes. This creates a substantial disparity in what at first appears to be an equal division. While there was no testimony on this point, wife’s attorney speculated that wife will pay approximately $200 per month in taxes.
2. The majority sets the value of the household furnishings at $30,000 when in fact this amount was disputed. Wife’s figure was only $10,000.
3. The majority points out that the division of securities gave husband $11,000 more than wife.
4. The majority is correct in saying there was no evidence concerning the value of the Tualatin River property, which was awarded to husband, if this is to be interpreted in terms of specific dollars. However, it was this property that gave the trial court a problem as evidenced by its letter opinion of June 16,1977. The pertinent part states:
«* * * strong should have the Cannon Mills stock, Citi Corp, Garfinckel, Brooks, International Investors, 1970 Chevrolet and any interest that there may be in the Oregon property described as a cabin but designed by Pietro Belluschi.
"The one asset of the parties which has given the Court some trouble is the family home with a gross equity in excess of $60,000 before any sales costs. Also the problem facing the Court is the interest, if any, that Mr. Strong may have in the Oregon property.”
The evidence clearly shows that the property is a two-bedroom bungalow designed by Pietro Belluschi and is located on eight acres of land on the Tualatin River. It is also equally clear that the parties had planned to retire on the site and this was the basis of their $7,000 investment. As the majority points out, husband will probably inherit the property.
*2545. The majority establishes the value of the Virginia property at $80,000, but there was no expert testimony indicating a market value. The wife’s evaluation was $63,599 based upon an appraisal in Virginia, but she gave it a market value of $75,000.
Assuming a compromise market value of $80,000 and a $15,000 mortgage, the remaining equity would be $65,000. Without considering the factors listed above, the majority would award husband $35,000 of that equity. It is with this distribution that I disagree.
I respectfully dissent and would affirm the trial court’s division.